                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SINCO TECHNOLOGIES PTE LTD.,
                                   7                                                           Case No. 17-cv-05517-EMC (JCS)
                                                         Plaintiff,
                                   8                                                           ORDER RE NON-JOINT LETTERS,
                                                  v.                                           ISSUING AN ORDER TO SHOW
                                   9                                                           CAUSE RE ATTORNEYS’ FEES, AND
                                         SINCO ELECTRONICS (DONGGUAN)                          SETTING STATUS CONFERENCE RE
                                  10     CO. LTD., et al.,                                     DISCOVERY.

                                  11                     Defendants.                           Re: Dkt. Nos. 170, 171

                                  12
Northern District of California
 United States District Court




                                  13           Counsel for both parties have again violated the Court’s orders. They filed the non-joint

                                  14   letters cited above in direct violation of the orders of this Court. Plaintiff attempted to limit the

                                  15   subject matter of the letter to be submitted to the Court, and neither party held an in-person

                                  16   meeting before filing their non-joint letters. Most egregiously, the Defendants’ letter spent the

                                  17   bulk of its argument sections complaining about an issue that the Court had already, and recently

                                  18   decided. In an Order dated March 20, 2019 the Court determined that certain employee

                                  19   depositions would take place in Singapore, rather than Hong Kong. The only caveat to this ruling

                                  20   was that the Plaintiff could change its mind and have the depositions take place in Hong Kong.

                                  21   Plaintiff did not. Nonetheless, Defendants spent many pages in its recent letter to the Court trying
                                       to relitigate the issues. It is clear to the Court that it is Defendants’ insistence on relitigating this
                                  22
                                       issue which resulted most of the recent non-joint letters to the Court. This is deliberate conduct
                                  23
                                       multiplied by the number of proceedings before this Court and will not be tolerated. There is no
                                  24
                                       evidence before the Court that Defendants ever accepted the ruling by the Court on this issue –
                                  25
                                       even in their non-joint letter. On the other hand, Plaintiff at least grudgingly agreed in its non-
                                  26
                                       joint letter to Defendants’ proposed dates, albeit in Singapore. Accordingly, the Court ORDERS
                                  27
                                       as follows:
                                  28
                                   1          1. Defendants shall produce the Employee Witnesses in Singapore on the following dates

                                   2             for deposition, and shall cooperate by taking all steps necessary to ensure that the

                                   3             Employee Witnesses’ deposition can be taken in Singapore on these dates:

                                   4                 a. Jerry Darui May 27, 2019

                                   5                 b. Quek Seow Eng May 28, 2019

                                   6                 c. Lim Chin Huan May 29, 2019

                                   7                 d. Gouki Gao May 30, 2019

                                   8                 e. Eric Pang May 31, 2019

                                   9          2. Defendants shall show cause, within seven (7) days of this Order, why they should not
                                                 be required to pay to Plaintiff, in addition to any other sanction that the Court may
                                  10
                                                 order on any other matter the amount of $1000 which the Court finds to be the
                                  11
                                                 reasonable attorney fee with respect to the exchange of non-joint letters.
                                  12
Northern District of California
 United States District Court




                                              3. The presence of the principals for the parties is excused from the meet and confer
                                  13
                                                 regarding the amount of attorney fees and costs to be awarded under the Court’s
                                  14
                                                 ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
                                  15
                                                 SANCTIONS (Dkt. No. 141). However, the Court will hold at status conference
                                  16
                                                 regarding discovery. At that conference, lead trial counsel for all parties, along with
                                  17
                                                 their clients (which, for the entity clients, shall be the highest-ranking officer in the
                                  18
                                                 company), shall attend. That status conference shall occur on April 26, 2019 at 9:30
                                  19
                                                 a.m. in Courtroom G, 450 Golden Gate Avenue, San Francisco, CA. The parties
                                  20
                                                 shall file a joint status conference regarding discovery one (1) week in advance of the
                                  21
                                                 hearing.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: April 1, 2019
                                  24
                                                                                        ______________________________________
                                  25                                                    JOSEPH C. SPERO
                                                                                        Chief Magistrate Judge
                                  26
                                  27

                                  28
                                                                                         2
